IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON


                      JOE ROSS v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Lauderdale County
                        No. 6854   Joe H. Walker, III, Judge




                 No. W2015-01622-CCA-R3-HC - Filed April 7, 2016
                        _____________________________

The Petitioner, Joe Ross, appeals the trial court‟s denial of his petition for writ of habeas
corpus. The State has filed a motion requesting that this court affirm the trial court‟s
judgment pursuant to Rule 20 of the Rules of the Court of Criminal Appeals. Following
our review, we grant the State‟s motion and affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Joe Ross, Memphis, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; and Rachel W. Willis, Senior
Counsel, for the Appellee, State of Tennessee.


                                        OPINION

      In a prior opinion, this court summarized the procedural history in this case as
follows:

              On April 26, 2002, the Petitioner entered guilty pleas to five counts
       of robbery, four counts of especially aggravated kidnapping, and one count
       of aggravated rape. Pursuant to the plea agreement, the Petitioner received
       concurrent sentences of 8 years for each aggravated robbery conviction, 15
       years for each especially aggravated kidnapping conviction, and 25 years
for aggravated rape with all sentences to be served concurrently for an
effective sentence of 25 years.

        On April 17, 2013, the Petitioner filed his first pro se petition for
writ of habeas corpus in the Lauderdale County Circuit Court, arguing,
inter alia, that his conviction for aggravated rape is void because the trial
court failed to advise him that he was subject to community supervision for
life upon the expiration of his sentence. On April 25, 2013, the trial court
entered an order summarily dismissing the petition after concluding that the
convicting court “was not without jurisdiction or authority to sentence the
defendant” and that “even if the defendant was correct in his allegations,
the conviction for aggravated rape would be voidable, not void, and the
proper court would be the sentencing court to petition to withdraw the plea
of guilty.”

       On May 20, 2013, the Petitioner filed a pro se notice of appeal to
this court. On June 14, 2013, this court, upon a motion by the Petitioner,
entered an order remanding the matter to the Lauderdale County Circuit
Court to determine whether the petitioner should be declared indigent for
the purposes of appeal. On June 24, 2013, the Lauderdale County Circuit
Court entered an order declaring the Petitioner indigent for the purposes of
appeal. Thereafter, the Petitioner filed a timely pro se brief and subsequent
response brief in this court.

        On August 1, 2013, while the Petitioner‟s initial appeal was pending
in this court, the Petitioner, through counsel, filed a second petition for writ
of habeas corpus in the Shelby County Criminal Court, alleging that his
judgment for aggravated rape is “void on its face.” The Petitioner
acknowledged that he had previously filed a petition for habeas corpus in
Lauderdale County Circuit Court but maintained that the instant petition “is
clearly distinguishable” from the previous petition, and therefore, is not
barred by the prior order of the Lauderdale County Circuit Court denying
relief. The State filed a motion to dismiss on September 25, 2013, and a
hearing was held on the matter on September 27, 2013. On November 4,
2013, the trial court entered an order finding that the Petitioner's claims had
been “previously decided against the [P]etitioner in his petition filed in
Lauderdale County.” The court further found that even if the merits of the
Petitioner‟s claims were considered, “the fact that „community supervision
for life‟ is not indicated on the face of the judgment does not render the
judgment void, but merely voidable.” The court summarily dismissed the

                                       2
       petition but entered a corrected judgment indicating the requirement for
       community supervision for life.

              The Petitioner filed a timely notice of appeal from the Shelby
       County Criminal Court‟s order on November 5, 2013. On December 11,
       2013, the Petitioner filed a motion to consolidate his previous appeal of
       denial of habeas corpus relief from Lauderdale County with his subsequent
       appeal of the same from Shelby County. The motion to consolidate was
       granted by this court on December 27, 2013.

Joe Ross v. State, No. W2013-02555-CCA-R3-HC, 2014 WL 3954060, at *1-2 (Tenn.
Crim. App. Aug. 13, 2014) (footnote omitted).

       On appeal, this court held that the judgment for aggravated rape was illegal and
void because the judgment did not reflect the statutory requirement of mandatory lifetime
community supervision. Id. This court vacated the Petitioner‟s sentence for aggravated
rape and remanded the case to the Criminal Court for Shelby County to determine
whether the illegal sentence was a bargained-for element of the Petitioner‟s plea
agreement. Id.

        On August 7, 2015, the Petitioner filed a third petition for writ of habeas corpus in
the Circuit Court for Lauderdale County in which he challenged his continued
confinement for aggravated rape. He alleged that on remand, the Criminal Court for
Shelby County granted him relief but that he then was transferred back into the custody
of the Tennessee Department of Correction. The Petitioner also alleged that his sentences
for the robbery and especially aggravated kidnapping convictions had expired.

       On August 11, 2015, the habeas court entered an order denying and dismissing the
Petitioner‟s petition. The habeas court found that the “proper court to address any further
issue [with the judgment for aggravated rape] is the Criminal Court for Shelby County,
which heard the remand.” The habeas court denied the Petitioner‟s claim of relief for his
robbery and especially aggravated kidnapping convictions because the Petitioner failed to
attach the judgments to his petition.

       A prisoner is guaranteed the right to habeas corpus relief under Article I, section
15 of the Tennessee Constitution. Tenn. Const. art. I, § 15; see T.C.A. §§ 29-21-101 to
-130. The grounds upon which a writ of habeas corpus may be issued, however, are very
narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is
available in Tennessee only when „it appears upon the face of the judgment or the record
of the proceedings upon which the judgment is rendered‟ that a convicting court was
without jurisdiction or authority to sentence a defendant, or that a defendant‟s sentence of
                                             3
imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993) (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 337 (1868)). “[T]he
purpose of a habeas corpus petition is to contest void and not merely voidable
judgments.” Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel. Newsom
v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (Tenn. 1968)). A void judgment “is
one in which the judgment is facially invalid because the court lacked jurisdiction or
authority to render the judgment or because the defendant‟s sentence has expired.”
Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998);
Archer, 851 S.W.2d at 161-64). However, as the Tennessee Supreme Court stated in
Hickman v. State:

       [A] voidable judgment is facially valid and requires the introduction of
       proof beyond the face of the record or judgment to establish its invalidity.
       Thus, in all cases where a petitioner must introduce proof beyond the
       record to establish the invalidity of his conviction, then that conviction by
       definition is merely voidable, and a Tennessee Court cannot issue the writ
       of habeas corpus under such circumstances.

153 S.W.3d 16, 24 (Tenn. 2004) (internal citations, quotations, and emphasis omitted);
see Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citation omitted). Moreover, it
is the petitioner‟s burden to demonstrate, by a preponderance of the evidence, that the
judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

        The Petitioner asserts that his sentences for the robbery and especially aggravated
kidnapping convictions have expired. However, as the habeas court correctly found, the
Petitioner failed to attach the judgments for these convictions to his habeas corpus
petition. See T.C.A. § 29-21-107(b)(2). The procedural requirements for habeas corpus
relief are mandatory and must be scrupulously followed. Hickman, 153 S.W.3d at 19–20;
Archer, 851 S.W.2d at 165. “A habeas corpus court may properly choose to dismiss a
petition for failing to comply with the statutory procedural requirements.” Hickman, 153
S.W.3d at 21. Because the Petitioner failed to follow the statutory procedural
requirements, the habeas court properly denied the Petitioner‟s claim for relief from his
sentences for robbery and especially aggravated kidnapping.

       With regard to the Petitioner‟s aggravated rape conviction, we note that the
Petitioner failed to attach to his habeas petition the order of the Criminal Court of Shelby
County on remand from this court. We note that the order of the Shelby County Criminal
Court on remand was the subject of a recent appeal before this court. The record in the
appeal reflected that on May 18, 2005, the Shelby County Criminal Court granted the
Petitioner relief, set aside the Petitioner‟s guilty plea to aggravated rape, and ordered a
                                             4
new trial on the charge. The State appealed the court‟s order but later voluntarily
dismissed the appeal. See Joe Ross v. State, W2015-01133-CCA-R3-HC (Tenn. Crim.
App. November 17, 2015) (Order). Moreover, we agree that the Criminal Court of
Shelby County has jurisdiction over the Petitioner‟s claim of illegal restraint based upon
the judgment for aggravated rape. The habeas court properly declined to review the
“actions and/or determination” of the Shelby County court. The Petitioner is not entitled
to relief with regard to this issue.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action is taken in a proceeding without a jury, such
judgment or action is not a determination of guilt, and the evidence does not preponderate
against the finding of the trial judge. See Tenn. Crim. App. R. 20. We conclude that this
case satisfies the criteria of Rule 20. The judgment of the trial court, therefore, is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                                _________________________________
                                                JOHN EVERETT WILLIAMS, JUDGE




                                            5